DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 2, 4-7 and 9-30 are pending in the case. Claims 1, 14, 21, and 27 are independent claims. Claims 3 and 8 have been cancelled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “software executing on said touch computer for repositioning the one of said plurality of touch gestures corresponding to a movement of the selected one of said plurality of touch gestures relative to the touch display” in lines 13-15 of the claim. There is insufficient support for these limitations in the claim. The Specification does not offer adequate written description for “software executing on said touch computer for repositioning the one of said plurality of touch gestures corresponding to a movement of the selected one of said plurality of touch gestures relative to the touch display”. The claim is also compounded with 112(b) issues. See below for how the claim will be treated.
Dependent claims 22-26 are also rejected due to inheriting the deficiencies of claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitations “software also for removing an unselected section from said menu upon selection of a selected section and for restoring the unselected second section upon completion of the selection” in lines 14-16 of the claim.
Firstly, regarding “selection of a selected section”, it is unclear how one can select a “selected section” if such a section is not considered selected until selection occurs. Interpretation of selecting a section that had already been selected would yield 112(a) issues and, in light of the specification, Examiner attributes this problematic limitation to erroneous claim drafting. For the sake of compact prosecution, Examiner interprets “selection of a selected section” as “selection of a section”. The subsequent recitations of “the selected section” would be interpreted as submitted by Applicant and be in accordance with Examiner’s interpretation.
Secondly, “the unselected second section” does not have proper antecedent basis. It is unclear whether this element refers to the same element as “an unselected section”. It is further questionable why the claim language specifies a “second section” if the claim language of claim 14 does not refer to a “first section”. For the sake of compact prosecution, Examiner interprets “the unselected second section” as “the unselected section”, which would have proper antecedent basis. 
Dependent claims 15-20 are also rejected due to inheriting the deficiencies of claim 14.

Claim 21 recites “software executing on said touch computer for repositioning the one of said plurality of touch gestures corresponding to a movement of the selected 
Firstly, “the selected one of said plurality of touch gestures” does not have proper antecedent basis. Claim 21 fails to recite “selection” of “one of said plurality of gestures”.
Secondly, the placements of the word “corresponding” and “relative to” cause ambiguity. It is unclear what element (i.e. the “repositioning”, “one of said plurality of touch gestures”, or “plurality of touch gestures) is “corresponding to a movement of the selected one of said plurality of touch gestures” and what element (i.e. the “repositioning” or “movement of the selected one of said plurality of touch gestures”) is “relative to the touch display”. Moreover, recitation of “a movement of the selected one of said plurality of touch gestures” is ambiguous due to Applicant’s use of “touch gestures” in the claim language. It is indefinite if this movement refers to moving a “touch gesture” displayed on the menu or if the movement refers to the act of the touch gesture, itself (for example, if the touch gesture represents “swipe”, then the “movement” refers to the act of a swipe). The amended limitations cannot be interpreted with a definitive scope.
Given the complex 112(b) issues, as well as the 112(a) issue, raised by these amended limitations, Examiner cannot provide a reasonable interpretation for “software executing on said touch computer for repositioning the one of said plurality of touch gestures corresponding to a movement of the selected one of said plurality of touch gestures relative to the touch display” as recited in lines 13-15 of the claim. These 
Dependent claims 22-26 are also rejected due to inheriting the deficiencies of claim 21.

	Claim 27 recites “the unselected touch gestures” in lines 16-17 of the claim. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner interprets “the unselected touch gestures” as “the unselected sections”, which would have proper antecedent basis.
	Dependent claims 28-30 are also rejected due to inheriting the deficiencies of claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Bhatt et al. (US 2009/0235193 A1), in view of Elango et al. (US 2020/0042294 A1), and in view of Fujibayashi (US 2011/0246943 A1).

Regarding claim 1, Colle teaches a system for creating programs with gestures, comprising:
a touch computer having a touch display (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; FIG. 10 and [0138-0139]: such a touch computer may correspond to a computer classified as a remote computer 1080);
a plurality of actions preloaded on said touch computer for execution by said touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said touch computer (end of [0041]: trigger received by touch computer corresponds to a tap);
software executing on said touch computer for associating said trigger with a corresponding one of said plurality of actions ([0041]: a tap gesture is associated with a selection action via property selection mechanism 120);
text received by said software, said text combinable with the triggers by said software into a program ([0030-0031] and [0034]: text is a property for a control. 
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said touch computer for displaying a menu with a section for associating a gesture received by said touch display with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the modification of 
wherein the gesture is a first movement of the section relative to the touch display ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar. This gesture corresponds to a first movement and would modify the position of the indicator in the second target component 608 of FIG. 6); and
a central computer in communication with said touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, remote computers perform tasks for creating programs. Central computer 1010 is in communication with a remote computer 1080/touch computer).

Colle does not explicitly teach the menu being superimposed on the program being created on the touch display. Furthermore, although Colle teaches changing the property of the element (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element), Colle does not explicitly teach wherein corresponding changes to other elements are displayed in real-time in the program, software executing on said computer for repositioning the section based on a second movement of the section relative to the display.

Bhatt teaches the menu being superimposed on an editable content being created on the display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on);
wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the editable content ([0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of their respective elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time);
software executing on said computer for repositioning the section based on a second movement of the section relative to the display ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display); and
wherein the gesture includes a press that is held during the second movement ([0022]: “The control panel 200 can be moved to any location in the user interface 125. For example, a user can position the cursor 135 operated by a mouse over the control panel 200, select a button on the mouse, drag the control panel 200 to a location on the user interface 125 and release the mouse button.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating of the program Colle to incorporate the teachings of Bhatt and have the menu being superimposed on the program being created on the touch display; wherein corresponding changes to other elements are displayed in real-time in the program; software executing on said computer for repositioning the section based on a second movement of the section relative to the display; and wherein a press is held during the second movement. Doing 

Although Colle teaches said central computer connected to the Internet to make the program available to remote users (FIG. 10 and [0139-0140]: central computer 1010 is connected to the Internet via WAN 1073 to make the program available to remote users at remote computers 1080), Colle in view of Bhatt does not teach making the program available to authorized users.
Elango teaches said central computer connected to the Internet to make the program available to authorized users ([0069] and [0071-0072], FIG. 10, [0107-0110], and [0117]: an application server/central computer, is in communication with a touch computer/user device 1010; [0043], [0047-0048] and [0067]: user device renders information from an application server or other cloud location, indicating that the central 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Elango and have said central computer connected to the Internet to make the program available to authorized users. Doing so would prevent unauthorized users from exploiting a customized program intended for a specific group of end-users. Such a program may contain confidential information or grant access to resources restricted for a certain group of users. Authentication of users would protect such information and resources.

While Bhatt teaches that the movement may be in any direction ([0022]: “control panel 200 can be moved to any location in the user interface 125”) and wherein the gesture includes a press that is held during the second movement ([0022]: “The control panel 200 can be moved to any location in the user interface 125. For example, a user can position the cursor 135 operated by a mouse over the control panel 200, select a button on the mouse, drag the control panel 200 to a location on the user interface 125 and release the mouse button.”), Colle in view of Bhatt and in view of Elango does not explicitly teach wherein the first movement is in a direction orthogonal to the second movement; and wherein the gesture includes a press that is held during the first movement and the second movement.
Fujibayashi teaches wherein the first movement is in a direction orthogonal to the second movement (FIGS. 3-6 and [0056-0058]: the first movement is in a and
wherein the gesture includes a press that is held during the first movement and the second movement (FIGS. 3-6 and [0056-0058], FIG. 16 and [0102]: the gesture includes a press that is held during the first movement and the second movement; See FIG. 15 and [0099-0101] for another applicable example of the second movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the teachings of Fujibayashi and have wherein the first movement is in a direction orthogonal to the second movement; and wherein the gesture includes a press that is held during the first movement and the second movement. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing. Moreover, holding a press may reduce the likelihood of unintended input for the gesture since a press involves increased force and thus a greater sense of deliberation from the user.

Regarding claim 2, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the movement is horizontal ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving the indicator 

Regarding claim 4, Colle, in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. 
Fujibayashi further teaches wherein the second movement is vertical (FIG. 16 and second half of [0102]: the second movement is vertical).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the teachings of Fujibayashi and have wherein the second movement is vertical. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing.

Regarding claim 5, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the section is a first section and the menu includes at least one additional section (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section corresponding to the slider for first target component 604 or alternatively the slider underneath second target component 608; See also sliders underneath the slider for target component 506 in FIG. 5).

Bhatt further teaches wherein selection of the first section makes all other additional sections disappear from the menu ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: any of the portions, other than the selected first section, of the control panel 300/menu, are removed from the menu upon selection of the first section. The second section is re-displayed/restored upon completion of the selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi to incorporate the further teachings of Bhatt and have wherein selection of the first section makes all other additional sections disappear from the menu. Doing so would remove any distractions for the user so that the user may focus on the relevant, selected section of the menu. In this way, the user may manipulate the first section without accidentally triggering the second section. When the user no longer selects a particular section, the additional section may reappear since the user is no longer focusing on a particular section and should not be limited to the viewing certain content in case the user would like to manipulate the additional section.

Regarding claim 6, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Bhatt further teaches wherein when the first section is no longer selected, the at least one additional section reappears ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: any of the portions, other than the selected first section, of the control panel 300/menu, are removed from the 

Regarding claim 7, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Colle further teaches the system further comprising software executing on said touch computer for displaying a menu with a section for associating a gesture received by said touch display with a property of at least one component (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of a component like selected component 602; Similarly, see the modification of selected component 502/component according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]).

Regarding claim 9, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Bhatt further teaches wherein a numerical representation of the property is displayed ([0024]: “a text field (not shown) can be displayed adjacent to each slider and can be configured to display a value corresponding to the position of the button in the slider corresponding to the control. For example, if the button is positioned at the left end of the slider, the text field displays 0, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi to incorporate the further teachings of Bhatt and have wherein a numerical representation of the property is displayed. Doing so would allow the user to edit the property with greater precision. Numerical representations serve as benchmarks for the user so that when the user experiments with adjusting the value associated with the property, the user can gauge the exact numerical range that yields the desired results. Numerical representations can also convey to the user the exact effect of modifying a property if other visual indications are unclear. For example, in the case of Callary, an increased percentage indicates increased opacity, while a decreased percentage indicates decreased opacity. Without the numerical representations, it may be unclear to the user how which direction and/or at what rate sliding the slider changes the property.

Regarding claim 10, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the section is a slider (slider of second target component 608 of FIG. 6 and [0074]; rail 508/slider of target component 506 of FIG. 5 and [0070]).

Regarding claim 11, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 5. Colle further teaches the system of claim 5, wherein the first section is a slider and at least one additional section is a slider, and wherein the first section and the at least one additional section are adjacent to one another (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section corresponding to the slider for first target component 604 or alternatively the slider underneath target component 608; See also sliders underneath the slider for target component 506 in FIG. 5).

Regarding claim 12, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 11. Colle further teaches wherein the first section is above the at least one additional section (FIG. 6 and [0073-0074]: in addition to the first section corresponding to the slider for second target component 608, there is at least one additional section underneath slider of first target component 604; See also sliders underneath the slider for target component 506 in FIG. 5).

Regarding claim 13, Colle in view of Bhatt, in view of Elango, and in view of Fujibayashi teaches the system of claim 1. Colle further teaches wherein the program is adapted to be run on the touch computer (FIG. 10, [0132], and [0138-0139]: as remote computers have many or all elements described relative to the computer 1010/central computer and is in a network connection with computer 1010, program modules may run at the remote computer which has a monitor integrated with a touch-screen panel).

Regarding claim 14, Colle teaches a system for creating programs with gestures, comprising:
a touch computer (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; FIG. 10 and [0138-0139]: such a touch computer may correspond to a computer classified as a remote computer 1080);
a plurality of actions preloaded on said touch computer for execution by said touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said touch computer (end of [0041]: trigger received by touch computer corresponds to a tap);
software executing on said touch computer for associating said trigger with a corresponding one of said plurality of actions ([0041]: a tap gesture is associated with a selection action via property selection mechanism 120);
text received by said software, said text combinable with the triggers by said software into a program ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that 
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said touch computer for displaying a menu with at least two sections for associating a gesture received by said touch display with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls corresponding to at least two secitons, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the modification of selected component 502/element according to a gesture for target component 506 using rail 508 in FIG. 5 and [0070-0071]);
wherein the gesture is a movement of the selected section relative to the touch display ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the 
a central computer in communication with said touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, remote computers perform tasks for creating programs. Central computer 1010 is in communication with a remote computer 1080/touch computer).

Colle does not explicitly teach said software also for removing an unselected section from said menu upon selection of a selected section and for restoring the unselected second section upon completion of the selection; the menu being superimposed on the program being created on the touch display. Furthermore, although Colle teaches changing the property of the element (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element), Colle does not explicitly teach wherein corresponding changes to other elements are displayed in real-time in the program and software executing on said computer for repositioning the section based on a second gesture corresponding to a second movement of the selected section relative to the touch display.
Bhatt teaches said software also for removing an unselected section from said menu upon selection of a selected section and for restoring the unselected second section upon completion of the selection ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: the unselected section, which is any of the other portions of the control panel 300/menu, is removed upon selection of the first section. The second section is re-displayed/restored upon completion of the selection);
the menu being superimposed on an editable content being created on the display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on);
wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the editable content ([0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of their respective elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time); and 
software executing on said computer for repositioning the section based on a second gesture corresponding to a second movement of the selected section relative to the display ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating of the program Colle to incorporate the teachings of Bhatt and have said software also for removing the unselected section from said menu upon selection of the first section and for restoring the second section upon completion of the selection; the menu being superimposed on the program being created on the touch display; wherein corresponding changes to other elements are displayed in real-time in the program; and repositioning the selected section based on a second gesture. Doing so would prevent obstruction of content the user is editing while manipulating a certain section/slider. Because the user is focusing on editing via one section/slider, unselected sections are not currently relevant and thus 

Although Colle teaches said central computer connected to the Internet to make the program available to remote users (FIG. 10 and [0139-0140]: central computer 1010 is connected to the Internet via WAN 1073 to make the program available to remote users at remote computers 1080), Colle in view of Bhatt does not teach making the program available to authorized users
Elango teaches said central computer connected to the Internet to make the program available to authorized users ([0069] and [0071-0072], FIG. 10, [0107-0110], and [0117]: an application server/central computer, is in communication with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Elango and have said central computer connected to the Internet to make the program available to authorized users. Doing so would prevent unauthorized users from exploiting a customized program intended for a specific group of end-users. Such a program may contain confidential information or grant access to resources restricted for a certain group of users. Authentication of users would protect such information and resources.

While Bhatt teaches that the movement may be in any direction ([0022]: “control panel 200 can be moved to any location in the user interface 125”), Colle in view of Bhatt and in view of Elango does not explicitly teach wherein the first movement is in a direction orthogonal to the second movement.
Fujibayashi teaches wherein the first movement is in a direction orthogonal to the second movement (FIGS. 3-6 and [0056-0058]: the first movement is in a horizontal direction; FIG. 16 and [0102]: the second movement is vertical. Thus, the first movement is orthogonal to the second movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of 

Regarding claim 15, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches the system further comprising software for generating an action to be performed by said touch computer ([0043]: design logic, or software, includes expression generator 126 which generates an action to be performed by touch computer, such as a swipe action which prompts an animation effect to a control).

Regarding claim 16, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 15. Colle further teaches wherein the program further includes the action ([0043]: action is included in the program as a line of code).

Regarding claim 17, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches where said trigger is itself a gesture (end of [0041]: trigger received by touch computer corresponds to a tap).

Regarding claim 18, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches wherein the text 

Regarding claim 19, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Colle further teaches wherein the program is stored on the cloud ([0025]: the program can be stored on the cloud).

Regarding claim 20, Colle in view of Bhatt, and in view of Elango teaches the program creating system of claim 14. Elango further teaches the system further comprising said software for uploading the program to said central computer (FIG. 2 and [0064-0066]: uploading the program to central computer/application server involves generating the program built by the administrator at the central computer. The program gets uploaded/generated at the central computer based on the inputs provided by the administrator using the web console; FIG. 10 and [0109]: note the communication between the web console 1012 and the application server 1017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt, and in view of Elango to incorporate the further teachings of Elango and software for uploading the program to said central computer. Doing so allows the central computer to be a hub for a program for effective distribution to end-users. Note that the central computer of Elango performs critical processes such as authenticating users. As such, the program which is uploaded to the central computer from web console remains protected.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Cho et al. (US 2015/0062046 A1), and in view of Bhatt et al. (US 2009/0235193 A1).

Regarding claim 21, Colle teaches system for creating programs with gestures, comprising:
a touch computer (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; FIG. 10 and [0138-0139]: such a touch computer may correspond to a computer classified as a central computer 1010);
actions preloaded on said touch computer for execution by said touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a user gesture received by said touch computer via said menu ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving the slider/indicator to a point on the slider bar. This gesture would modify the position of the indicator in the second target component 608 of FIG. 6);
software executing on said touch computer for associating said user gesture as a trigger for a corresponding action ([0029]: sliding on the slider bar is a trigger for an action of selecting a value of a property for an element or component; FIG. 5 and [0070], FIG. 6 and [0074]: for example, sliding the rail 508 modifies a red value property for a fill color. Such rails that receive user’s gestures are also seen in FIG. 6.); and
text received by said software, said text combinable with the triggers by said software into a program stored on said touch computer ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]).
Colle does not explicitly teach a menu of a plurality of touch gestures displayed by said touch computer; and said software also for removing unselected items from said menu display upon receipt of said user gesture specifying one of said plurality of touch gestures and restoring the unselected touch gestures upon completion of said user gesture.
Cho teaches a menu of a plurality of touch gestures displayed by said touch computer (FIG. 10A, [0055], and [0189]: menu displaying a plurality of touch gestures is displayed by touch computer); and software also for removing unselected touch gestures from said menu display upon receipt of said user gesture specifying one of said plurality of touch gestures (FIGS. 10A-B and [0190]: after selecting a user gesture specifying one menu item from screen 1001, unselected touch gestures are removed from the menu as seen in screen 1005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle to incorporate the further 
Colle in view of Cho does not explicitly teach the menu being overlaid on a view of a program and the view of the program being updated in real-time based on the received user gesture; said software also for restoring the unselected touch gestures upon completion of said user gesture.
Bhatt teaches the menu being overlaid on a view of an editable content the menu (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on) and the editable content being updated in real-time based on the received user gesture ([0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of their respective elements, these changes are displayed in real-time as the editable content gets updated. Since the editable content updates as the user moves a slider, such changes are displayed in real-time); and
said software also for removing unselected touch gestures from said menu display upon receipt of said user gesture specifying one of said plurality of touch gestures and restoring the unselected menu items upon completion of said user gesture ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: the unselected section, which is any of the other portions of the control panel 300/menu, is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the creating of the program and the touch gestures in the menu of Colle in view of Cho to incorporate the teachings of Bhatt and have the menu be overlaid on a view of a program and the view of the program being updated in real-time based on the received user gesture; said software also for restoring the unselected touch gestures upon completion of said user gesture. Doing so would prevent obstruction of content the user is editing when selecting a certain menu item/touch gesture. Because the user is focusing on a particular menu item, unselected items are not currently relevant and thus would not need to be displayed on the screen, potentially covering content or taking up display or processing resources. This would allow the user to more easily focus on the selected section and view the content being edited without distraction from unselected sections. To have the menu be superimposed on the content being created or edited would save screen real-estate space for other elements and also allow the user to view the menu and edit with close proximity to the content being edited, thereby allowing the user to realize the effects of changes more easily. Similarly, the user may more easily understand the effects of changes when corresponding changes in the editable content occur in real-time, as opposed to a delay after user selection of the section. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made.

Regarding claim 22, Colle in view of Cho and in view of Bhatt teaches the system of claim 21. Colle further teaches wherein the user gesture received by said touch computer is a sliding gesture ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar. This gesture would modify the position of the indicator in the second target component 608 of FIG. 6).

Regarding claim 23, Colle in view of Cho and in view of Bhatt teaches the system of claim 21. Colle further teaches wherein the program is provided to a second touch computer ([0132], FIG. 10, and [0139-0140]: in a distributed computing environment, the central computer 1010 distributes the program to a remote computer 1080/second touch computer).

Regarding claim 24, Colle in view of Cho and in view of Bhatt teaches the system of claim 23. Colle further teaches wherein the second touch computer modifies the program ([0132], FIG. 10, and [0139-0140]: note that a remote computer 1080 may have many or all of the same aspects as the first touch computer. Thus, the second touch computer is able to modify the program by creating new application behaviors as described for the first touch computer as seen in the modification of a fill color property in FIGS. 5-6).

Regarding claim 25, Colle in view of Cho and in view of Bhatt teaches the system of claim 24. Colle further teaches wherein the second touch computer sends the 

Regarding claim 26, Colle in view of Cho and in view of Bhatt teaches the system of claim 24. Colle further teaches wherein the second touch computer is a different than the first touch computer ([0132], FIG. 10, and [0139-0140]: first touch computer corresponds to a central computer 1010 while second touch computer corresponds to remote computer 1080/second touch computer).

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Bhatt et al. (US 2009/0235193 A1), and in view of Fujibayashi (US 2011/0246943 A1).

Regarding claim 27, Colle teaches system for creating programs with gestures, comprising:
first and second touch computers (FIG. 1 and [0027]: computing device 101 has a user interface component 112 which includes a touch screen; [0132], FIG. 10, and [0139-0140]: first touch computer corresponds to a central computer 1010 while second touch computer corresponds to remote computer 1080/second touch computer);
actions preloaded on said touch computers for execution by at least one of the touch computer when triggered (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on);
a trigger received by said first touch computer to associate a user gesture with a preloaded action on said touch computers (end of [0041]: trigger received by first touch computer corresponds to a tap);
user text received by said first touch computer ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]); and
software executing on said first touch computer for associating said triggers with said user text to create a program capable of executing on said first touch computer ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, 
a plurality of elements and components available to said touch computer for inclusion in the program (Per paragraph [0042] of Applicant’s disclosure, Examiner interprets components as elements that are to be displayed on-screen; FIG. 1 and [0029]: component library 118 includes a plurality of components, or controls, available to touch computer for inclusion in the program; See further details FIG. 10, [0132], and [0136]. Slider controls, for example, are graphical elements, thus they are also components available for inclusion in the program as seen in FIGS. 5 and 6.);
software executing on said touch computer for displaying a menu with at least two sections for associating a gesture received by said touch display with a property of at least one element (FIG. 1 and [0027]: user interface component includes a graphics card to display data to and receive data from user; FIG. 6 and [0073-0074]: a menu is displayed including slider controls, specifically a section/slider for a second target component 608 for user configuration, as supported in [0040] and [0059]. At least one other section/slider is also displayed on the menu, like first target component 604. As explained in [0029], a gesture with respect to the slider control may be moving the indicator to a point on the slider bar via touch display in FIG. 6 to modify the color property of an element like selected component 602; Similarly, see the and
wherein the gesture is a movement of the section relative to the touch display in a first direction ([0029], [0059], FIG. 6, and [0074]: a gesture involves moving/sliding the slider/indicator to a point on the slider bar in a first direction. This gesture would modify the position of the indicator in the second target component 608 of FIG. 6).
Colle further teaches, in another embodiment, program loaded onto a second touch computer (FIGS. 7A-B and [0077]: program must be loaded onto second touch computer, which is the smartphone displayed during development in FIGS. 7A-B, in order for that touch computer to execute the created application behavior); and an end-user gesture received on said second touch computer to operate said program (FIGS. 7A-B and [0077]: “an end-user gesture at runtime (a tap on an item within the list) causes the application to display the selection in the status label” An end-user gesture received on second touch computer of a smartphone operates the program/created application behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle to incorporate the further teachings of Colle from another embodiment and have said program loaded onto said second touch computer and an end-user gesture received on said second touch computer to operate said program. Doing so allows for development to be performed on one computer while enabling another computer to implement the developed program, rather than limit only the touch computer that developed the program to use such a 
Colle does not explicitly teach the menu being superimposed on the program being created on the touch display. Furthermore, although Colle teaches changing the property of the element (FIG. 5 and [0070]: the location of rail 508 determines the fill color of selected component 502/element), Colle does not explicitly teach wherein corresponding changes to other elements are displayed in real-time in the program, software executing on said touch computer for repositioning the section based on a second movement in a second direction.

Bhatt teaches the menu being superimposed on the program being created on the touch display (FIGS. 2A-B, [0021]: control panel 200/menu is superimposed on); software executing on said touch computer for removing unselected sections from said menu upon receipt of said gesture and restoring the unselected touch gestures upon completion of said gesture ([0003], FIGS. 2A-B and [0026], [0028], FIGS. 3A-D and [0029-0031]: the unselected sections, which are the unselected portions of the control panel 300/menu, are removed upon receipt of gesture. The unselected sections are re-displayed/restored upon completion of the gesture); wherein changes to the property of the element and corresponding changes to other elements are displayed in real-time in the program ([0023-0024], [0026], and [0040]: as the user moves any of the sliders to change the properties of their respective elements, these changes are displayed in real-time as the editable content gets as the user moves a slider, such changes are displayed in real-time); software executing on said computer for repositioning the section based on a second movement in a second direction ([0015] and end of [0022]: the section as part of the control panel 200 may be repositioned based on a second movement of the section relative to the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle to incorporate the teachings of Bhatt and have the menu be superimposed on the program being created on the touch display, have software executing on said touch computer for removing unselected sections from said menu upon receipt of said gesture and restoring the unselected touch gestures upon completion of said gesture, have wherein changes to the property of the element corresponding changes to other elements are displayed in real-time in the program, and have software executing on said computer for repositioning the section based on a second movement in a second direction. Doing so would allow the user to realize the effects of changes more easily since the menu is superimposed on the content being created or edited, saving screen real-estate space for other elements and also allowing the user to view the menu and edit with close proximity to the content being edited. Similarly, the user may more easily understand the effects of changes when corresponding changes in the editable content occur in real-time, as opposed to a delay after user selection of the section. This would allow the user to more efficiently make changes by not having to test the effect of a change after the selection was made. Removing unselected sections would prevent obstruction of content the user is editing while manipulating a certain section/slider. Because the user is focusing on editing via 

Colle in view of Bhatt does not explicitly teach the first direction being orthogonal to the second direction.
Fujibayashi teaches the first direction being orthogonal to the second direction (FIGS. 3-6 and [0056-0058]: the first direction is a horizontal direction; FIG. 16 and [0102]: the second direction is vertical. Thus, the first direction is orthogonal to the second direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colle in view of Bhatt to incorporate the teachings of Fujibayashi and have wherein the first direction being orthogonal to the second direction. Doing so allows the user to set the section in the desired vertical location and prevents the user from being limited to moving the section only in a certain direction, like a horizontal one. In this way, the user can set a graphical user interface most appealing for efficient for the user for editing.

Regarding claim 28, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches wherein said actions are used in an operating system of said first and second touch computers (FIG. 1, [0041], and [0057]: actions preloaded include performing a selection based on tapping, dragging-and-dropping, pinching, and so on; FIG. 10, and [0139-0140]: second touch computer may have many or all aspects that first touch computer possesses, including actions used in the operating system 1034).

Regarding claim 29, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches in which said trigger is specified to said first touch computer by author gestures ([0030-0031] and [0034]: text is a property for a control. Such a property is identified by the property selection mechanism 120. For example, text may be received when a user selects, for example, by tapping, on a label component, which combines text with triggers by said software into a program from application behaviors created from the developer environment as supported in [0019-0020]. This allows for text for a percentage of slider to be displayed. Note that application behaviors are converted into expressions which are lines of code for a program as detailed in [0043]).

Regarding claim 30, Colle in view of Bhatt and in view of Fujibayashi teaches the program creating system of claim 27. Colle further teaches wherein the text includes data ([0030-0031], [0034], and [0041]: text is a property for a control that includes data from a data source that is the component library 118).

Response to Arguments

In Remarks, Applicant argues:

Regarding amended claim 1, Bhatt does not teach a gesture “including a second movement of the section relative to the touch display, wherein the first movement is in a direction orthogonal to the second movement,” and “wherein the gesture includes a press that is held during the first movement and the second movement” (page 14 of Remarks). Fujibayashi does not cure these deficiencies. Fujibayashi does not teach repositioning but, rather, teaches adding graphical elements. A POSITA would not modify the cited references to reach the present invention.

Examiner respectfully disagrees.

Regarding point (a), the touch display aspect is already disclosed by the primary reference Colle. Bhatt at least teaches a gesture including a second movement of the section relative to the display ([0015] and end of [0022]). In Bhatt, the user may reposition the section based on a second movement of the section relative to the display, the second movement of which may be a drag gesture including a press that is held during the movement: “The control panel 200 can be moved to any location in the user interface 125. For example, a user can position the cursor 135 operated by a first and second movement. Fujibayashi teaches the first movement being in a direction orthogonal to the second movement (FIGS. 3-6 and [0056-0058]: the first movement is in a horizontal direction; FIG. 16 and [0102]: the second movement is vertical. Thus, the first movement is orthogonal to the second movement) and the gesture including a press that is held during the first and second movement (FIGS. 3-6 and [0056-0058], FIG. 16 and [0102]: the gesture includes a press that is held during the first movement and the second movement; See FIG. 15 and [0099-0101] for another applicable example of the second movement). Applicant argues that Fujibayashi does not teach repositioning. This argument is unpersuasive because Fujibayashi is not relied upon for this teaching. Examiner directs Applicant to at least the teachings of Bhatt for this aspect. That being said, Fujibayashi teaches, at the very least, repositioning of the slider (FIG. 16 and [0102]: “the slider of a slide bar is arranged to be movable”). Examiner has provided sufficient motivation for the incorporation of all references, including accounting for the amended limitations argued by Applicant. Applicant is advised to review the motivations provided in this Office Action.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has argued against the prior art against amended claim 1 and summarily concluded that other independent claims would also preclude the prior art. This is improper as Applicant has chosen to draft the independent claims to be in different scopes, some of which have been rejected with different grounds of rejection.
Overall, Applicant’s arguments are not persuasive. Applicant has failed to properly distinguish the independent claims varying in scopes. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US 2017/0109136 A1), in view of Bhatt et al. (US 2009/0235193 A1), in view of Elango et al. (US 2020/0042294 A1), and in view of Fujibayashi (US 2011/0246943 A1). The other independent claims are rejected with the appropriate combination of references. All dependent claims remain rejected accordingly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171